DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 10, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180263559 (Kawamura).

As per claim 1, Kawamura teaches an image processing apparatus comprising a processor (Kawamura: Fig. 1: primarily 2; Fig. 2: primarily 21) that is configured to: 
acquire two radiographic images based on radiations which are transmitted through a subject containing a plurality of compositions and have energy distributions different from each other (Kawamura: para 6: “body fat percentage measurement device according to the present invention comprises a subtraction processing unit that generates a soft portion image representing a soft portion tissue of a subject from a plurality of radiation images acquired using radiations having different energy distributions transmitted through the subject”; Fig. 7: ST1: para 51: “acquires the first and second radiation images Gl and G2 having different energy distributions (step ST1)”); 
derive, as a first body thickness and a second body thickness, body thicknesses of the subject for pixels of the two radiographic images (Kawamura: para 8: “estimate the body thickness distribution”; para 36: “body thickness distribution calculation”; para 47: “body thickness distribution”; Fig. 5; Fig. 7: ST4-ST5: para 51: “estimates the body thickness distribution T(x, y) of the subject Hon the basis of the imaging conditions in a case where the low-frequency soft portion image GLs and the first and second radiation images Gland G2 are acquired (step ST4). The approximate body thickness distribution calculation unit 34 calculates an approximate body thickness distribution obtained by approximating the estimated body thickness distribution T(x, y) to an elliptic cylinder model (step ST5)”: Note that “distribution” denotes plural thicknesses); and 
derive composition ratios of the subject for the pixels of the radiographic images based on the first body thickness and the second body thickness (Kawamura: para 7: “calculate the distribution of the body fat percentage on the basis of the estimated body thickness distribution”; para 36: “body fat percentage calculation”; para 47: “calculates the distribution of the body fat percentage of the subject H on the basis of the approximate body thickness distribution”; Fig. 7: ST6-ST7: “the body fat percentage calculation unit 35 calculates a distribution of the body fat percentage in the subject Hon the basis of the approximate body thickness distribution (step ST6). The display control unit 36 displays the distribution of the body fat percentage on the display unit 8 (step ST7)”). 
 
As per claim 7, Kawamura teaches the image processing apparatus according to claim 1, wherein the two radiographic images are acquired by two detectors overlapped with each other by simultaneously (Kawamura: Fig. 1: 5-7: paras 27-28).  

As per claim 10, Kawamura teaches the image processing apparatus according to claim 1, wherein the processor is further configured to display a distribution of the composition ratios in superimposition with any of the two radiographic images on a display (Kawamura: Fig. 6: Fig. 7: ST7: paras 10, 50, 70, 78).  

As per claim 16, arguments made in rejecting claim 1 are analogous to arguments for rejecting claim 16.

As per claim 17, arguments made in rejecting claim 1 are analogous to arguments for rejecting claim 17. Kawamura also teaches a non-transitory computer-readable storage medium storing an image processing program (Kawamura: Fig. 2: primarily 22; paras 2, 12, 31-37).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180263559 (Kawamura) as applied to claim 1 above, and further in view of US 20170360391 (Kawamura-391).

As per claim 4, Kawamura teaches the image processing apparatus according to claim 1. Kawamura does not teach the processor is further configured to remove scattered radiation components included in the two radiographic images. Kawamura-391 teaches these limitations (Kawamura-391: abstract: “processing for eliminating scattered radiation… correction unit corrects the scattered radiation component information based on the distance information. A scattered radiation elimination unit performs scattered radiation elimination processing of the radiation image based on the corrected scattered radiation component information”; Fig. 2: primarily 25-27; Fig. 6: primarily ST5-ST7; Fig. 9: 25-27).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Kawamura-391 into Kawamura since Kawamura suggests determining thickness distribution in X-ray images in general and Kawamura-391 suggests the beneficial use of determining thickness distribution in X-ray images wherein the scatter is removed since the “radiation image is degraded due to scattered radiation” (Kawamura-391: para 3) in the analogous art of determining thickness distribution in X-ray images. The teachings of Kawamura-391 can be incorporated into Kawamura in that the scatter is removed. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

s 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180263559 (Kawamura) as applied to claim 1 above, and further in view of US 20140371570 (Davis).

As per claim 13, Kawamura teaches the image processing apparatus according to claim 1. Kawamura does not teach the the plurality of compositions is muscle and fat. Davis teaches these limitations (Davis: para 58: “A dual energy scan of the subjects was acquired and the fat, muscle and bone tissues were segmented”). 

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of B into A since A suggests measuring fat using multi-energy x-ray imaging and determination of tissue thickness in general and B suggests the beneficial use of measuring fat using multi-energy x-ray imaging and determination of tissue thickness wherein the image data comprises muscle as well as fat since “Segmenting the tissue from the body area provides an approximation of the subcutaneous fat that is present in the body as well as around the subject's liver” (Davis: para 18) in the analogous art of measuring fat using multi-energy x-ray imaging. The teachings of B can be incorporated into A in that the image data comprises muscle as well as fat. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Allowable Subject Matter
Claims 2, 3, 5, 6, 8, 9, 11, 12, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662